FILED
                                                    United States Court of Appeals
                                                            Tenth Circuit

                                                        November 24, 2014
                  UNITED STATES COURT OF APPEALS
                                                       Elisabeth A. Shumaker
                                TENTH CIRCUIT              Clerk of Court



KRISTOPHER D. YARBARY,

      Plaintiff - Appellant,

v.                                                 No. 14-3101
                                       (D.C. No. 2:12-CV-02773-CM-GLR)
MARTIN, PRINGLE, OLIVER,                            (D. Kan.)
WALLACE & BAUER, LLP; UNUM
GROUP CORPORATION; MARTIN
W. BAUER; DAVID S. WOODING;
JEFF C. SPAHN, JR.; MICHAEL G.
JONES; RICHARD K. THOMPSON;
THOMAS R. WATJEN; EDWARD J.
MUHL; WILLIAM J. RYAN; A.S.
MacMILLAN, JR.; THOMAS KINSER;
GLORIA C. LARSON; TIMOTHY F.
KEANEY; RONALD E. GOLDSBERRY;
MICHAEL J. PASSARELLA; KEVIN
T. KABAT; PAMELA H. GODWIN;
E. MICHAEL CAULFIELD; KEVIN
A. McMAHON; DIANE GAROFALO;
CHRISTOPHER J. JEROME;
BREEGE A. FARRELL; JOSEPH R.
FOLEY; RANDALL C. HORN; JACK
F. McGARRY; LISTON BISHOP, III;
RICHARD P. McKENNEY,

      Defendants - Appellees,

and

WILLIAM S. TOWLES, III, a/k/a Red;
DOLLY PEARL EVANS, a/k/a DP,

      Defendants.
                           ORDER AND JUDGMENT *


Before LUCERO, GORSUCH, and MORITZ, Circuit Judges.


      Katherine Towles used to work for Martin, Pringle, Oliver, Wallace &

Bauer, LLP. At first, she designated her children, Kristopher Yarbary and his

brothers, as beneficiaries of a life insurance policy her employer helped fund and

Unum helped administer. Later, a form was filed designating her husband in her

sons’ stead. After Ms. Towles died and Unum paid benefits to the husband in

accord with the instructions it had received, Mr. Yarbary sued Unum and Martin

Pringle. The district court afforded Mr. Yarbary five chances to state a viable

claim for relief before finally dismissing the case with prejudice.

      Mr. Yarbary seeks to undo this result on appeal, but even construing his

pro se complaint liberally we cannot find fault with the district court’s

disposition. The operative complaint recites a litany of legal conclusions —

contending, for example, that the defendants “failed to maintain their fiduciary

duty” and “failed to maintain a prudent man standard of care” — but without


      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                        -2-
identifying any facts that might justify such accusations. That is insufficient to

state a claim as a matter of law. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 677-78

(2009).

         Indeed, the only material and nonconclusory factual allegations we can

discern in the operative complaint are these: (1) Unum and Martin Pringle

processed a change-of-beneficiary form and paid benefits to the husband, and

(2)some time considerably later Mr. Yarbary alleged the form was forged, perhaps

by the husband. But these facts fail to state an ERISA claim as a matter of law.

A plan administrator that pays benefits in accord with established plan procedures

when it has “no reason to suspect that anything was amiss” is “not obligated to

inquire further.” Foster v. PPG Indus., Inc., 693 F.3d 1226, 1236-37 (10th Cir.

2012).

         Problematically, too, the only specific relief the complaint seeks is the

defendants’ removal from their positions of responsibility over the plan pursuant

to 29 U.S.C. § 1111. But to win that kind of relief a plaintiff must show that the

defendants have been convicted of or imprisoned for certain specific crimes listed

in § 1111. And the operative complaint contains no allegations along those lines.

         Finally and likewise, we see no error in the district court’s decision to deny

Mr. Yarbary the opportunity to amend his complaint once again. Mr. Yarbary

failed to produce a complaint that stated a claim even after four rounds of




                                           -3-
amendment. Nothing in this record suggests more hope should attach to a fifth.

See Cohen v. Longshore, 621 F.3d 1311, 1313 (10th Cir. 2010).

      Affirmed.



                                     ENTERED FOR THE COURT



                                     Neil M. Gorsuch
                                     Circuit Judge




                                      -4-